Atlanta Gas Light Chattanooga Gas Elizabethtown Gas Elkton Gas Florida City Gas Virginia Natural Gas AGL Networks Sequent Energy Management Ten Peachtree Place Atlanta, GA 30309 404 584 4000phone www.aglresources.com Atlanta Gas Light unveils $400 million 10-year system infrastructure investment project to sustain and improve supply reliability, meet operational flexibility needs and forecasted growth ATLANTA- June 15, 2009 Atlanta Gas Light Company plans to initiate the most comprehensive investment in new energy infrastructure in its 155-year history, according to a proposal filed Friday, June 12 with the Georgia Public Service Commission (PSC). Pending approval by the PSC, the new Strategic Infrastructure Development and
